DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (4,910,887).
Regarding claim 2, Turner discloses a multi-function sneaker (fig 2) comprising:
an outsole (fig 2, member 14) comprising:
a heel zone disposed adjacent a first end of the outsole (fig 3 annotated below),
a forefoot zone (fig 3 annotated below) disposed adjacent a second end of the
outsole opposite the first end, the forefoot zone formed from a first climbing rubber (col 3, line 45),

    PNG
    media_image1.png
    310
    541
    media_image1.png
    Greyscale

a durability zone (fig 3 annotated below) disposed at a midfoot of the outsole interposed between the heel zone and forefoot zone, the durability zone formed from a durable rubber (col 3, line 45); and
an upper coupled to the outsole, the upper comprising a vamp, a medial quarter portion, a lateral quarter portion, and a heel portion (fig 2, member 10);
a heel grip (fig 2 annotated above) having a cup shape configured to be disposed at the first end of the outsole over at least a portion of the heel zone of the outsole and at least a portion of the heel portion of the upper; 
a toe grip (fig 2 annotated above) disposed adjacent the vamp of the upper, wherein the toe grip is formed from a second climbing rubber (col 3, line 41), and
a rigid edging plate (i.e. polyethylene, fig 2, member 22) disposed between the upper and the outsole, wherein the rigid edging plate is sized to extend from a midfoot of the shoe to a forefoot of the shoe.
Regarding claim 3, Turner discloses the heel zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (fig 3 annotated below).

    PNG
    media_image2.png
    288
    688
    media_image2.png
    Greyscale

Regarding claim 4, Turner discloses the forefoot zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (fig 3 annotated above).
Regarding claim 5, Turner discloses the durability zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (fig 3 annotated above).
Regarding claim 6, Turner discloses a tread pattern of a bottom surface of the durability zone comprises a plurality of alternative ridges and channels (fig 3 annotated above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (4,910,887) in view of Byrd et al. (7,213,354), Houng et al. (2021/0059354), and Antonious (Re. 32,585).
Regarding claim 1, Turner teaches a multi-function sneaker (fig 2) comprising: an outsole (fig 2, member 14) comprising:
a heel zone disposed adjacent a first end of the outsole (fig 3 annotated above), 
a forefoot zone (fig 3 annotated above) disposed adjacent a second end of the outsole opposite the first end, the forefoot zone formed from a first climbing rubber (col 3, line 45), wherein the forefoot zone comprises a bottom surface that is smooth (fig 3 annotated above), and 
a durability zone (fig 3 annotated above) disposed at a midfoot of the outsole interposed between the heel zone and forefoot zone, the durability zone formed from a durable rubber (col 3, line 45), wherein the durability zone comprises a bottom surface that comprises a tread pattern (fig 3 annotated above); 
a midsole (fig 2, member 12) disposed adjacent the outsole, the midsole comprising a recess (figs 6-9, member 32-33) formed therein;
a rigid edging plate (i.e. polyethylene, fig 2, member 22) disposed in the recess of the midsole wherein the rigid edging plate is size to extend from a midfoot of the midsole to a forefoot of the midsole; 
an upper (fig 2, member 10) coupled to the outsole, the upper comprising a vamp, a medial quarter portion, a lateral quarter portion, and a heel portion;
a heel grip (fig 2 annotated above) having a cup shape configured to be disposed at the first end of the outsole over at least a portion of the heel zone of the outsole and at least a portion of the heel portion of the upper, wherein the heel grip is formed from a second climbing rubber (col 3, lines 40-45) and comprises a rounded edge transition from the vertical to the horizontal of the cup shape, and wherein a bottom surface of the heel grip comprises a treaded portion and a smooth portion (fig 3 annotated above);
a toe grip (fig 2 annotated above) disposed adjacent the vamp of the upper, wherein the toe grip is formed from a third climbing rubber (col 3, line 41).
Turner does not teach a midsole comprising a foam material; a toe grip configured to cover only a medial portion of the vamp of the upper; and an adjustable strap disposed over a portion of the upper and coupled to a medial side of the outsole and a lateral side of the outsole, wherein the adjustable strap is configured to control a fit of the upper.
Bryd teaches a polyurethane foam midsole (col 3, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use foam material of Bryd for Turner midsole, in order to provide better cushioning (Bryd, col 3, line 57).
While Turner-Bryd does not teach a toe grip configured to cover only a medial portion of the vamp of the upper; and an adjustable strap disposed over a portion of the upper and coupled to a medial side of the outsole and a lateral side of the outsole, wherein the adjustable strap is configured to control a fit of the upper.
Houng teaches a toe grip (fig 1, member 162) configured to cover only a medial portion of the vamp of the upper.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a toe grip configured to cover only a medial portion of the vamp of the upper, as taught by Houng, into Tuner upper, in order to enhance traction (Houng, para 0030).
While Turner-Bryd-Houng does not teach an adjustable strap disposed over a portion of the upper and coupled to a medial side of the outsole and a lateral side of the outsole, wherein the adjustable strap is configured to control a fit of the upper.
Antonious teaches an adjustable strap (fig 9, member 132) disposed over a portion of the upper and coupled to a medial side of the outsole and a lateral side of the outsole, wherein the adjustable strap is configured to control a fit of the upper.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add Antonious strap into Turner shoe, in order to glide smoothly to secure the closures assembly (Antonious, col 4, line 13).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (4,910,887), as applied to claim 2 above, and further in view of Fuerst et al. (4,947,560).
Regarding claim 7, Turner teaches all limitations of claim 2, but does not explicitly teach the heel grip is formed as a unitary molded piece.
Fuerst teach a sole having a heel grip is formed as a unitary molded piece (fig 4, col 5, lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the mold technique to make an unitary heel grip, as taught by Fuerst, for Turner structure as the technique is well-known in the art to provide water proof structure.

Claim(s) 10-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (4,910,887) in view of Saatchi (2021/0259363).
Regarding claim 10, Turner teaches a multi-function sneaker comprising:
an outsole (fig 2, member 14) comprising:
a heel zone disposed adjacent a first end of the outsole (fig 3 annotated above),
a forefoot zone (fig 3 annotated above) disposed adjacent a second end of the outsole opposite the first end, and
a durability zone (fig 3 annotated above) disposed at a midfoot of the outsole interposed between the heel zone and forefoot zone,
an upper coupled to the outsole, the upper comprising a vamp, a medial quarter portion, a lateral quarter portion, and a heel portion (fig 2, member 10);
a heel grip (fig 2 annotated above) having a cup shape configured to be disposed at the first end of the outsole over at least a portion of the heel zone of the outsole and at least a portion of the heel portion of the upper,
a toe grip (fig 2 annotated above) disposed adjacent the vamp of the upper, and
a rigid edging plate (i.e. polyethylene, fig 2, member 22) disposed between the upper and the outsole, wherein the rigid edging plate is sized to extend from a midfoot of the shoe to a forefoot of the shoe.
Turner does not teach the forefoot zone and the durability zone exhibit a different coefficient of from each other; and the heel grip exhibits a coefficient of friction that is greater than the coefficient of friction of the durability zone.
Saatchi teaches a shoe sole having forefoot zone (fig 7, member 705) and the durability zone (fig 7, member 725) exhibit a different coefficient of friction (i.e. traction) from each other (para 0041); and the heel grip (fig 7, member 715) exhibits a coefficient of friction that is greater (para 0041) than the coefficient of friction (i.e. traction) of the durability zone (fig 7, member 725).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the coefficient of friction of Turner sole, by using the coefficient of friction relationship of Saatchi shoe, in order to allow a use to stop, turn and twist their foot easier during gliding/sliding movement (Saatchi, para 0037 and 0041).
Regarding claim 11, the modified shoe Turner-Saatchi discloses the heel zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (Turner, fig 3 annotated above).
Regarding claim 12, the modified shoe Turner-Saatchi discloses the forefoot zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (Turner, fig 3 annotated above).
Regarding claim 13, the modified shoe Turner-Saatchi discloses the durability zone of the outsole extends from a medial side of the outsole to a lateral side of the outsole (Turner, fig 3 annotated above).
Regarding claim 14, the modified shoe Turner-Saatchi discloses a tread pattern of a bottom surface of the durability zone comprises a plurality of alternative ridges and channels (Turner, fig 3 annotated above).
Regarding claim 15, the modified shoe Turner-Saatchi discloses a midsole disposed adjacent the outsole (Turner, fig 3 annotated above).
Regarding claim 18, the modified shoe Turner-Saatchi discloses the midsole comprises a recess formed therein (fig 6-9, members 32-33). Turner does not explicitly teach the rigid edging plate at least partially disposed in the recess of the midsole. However, figs 1-2 showing that the plate sit on top of the midsole with recess; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the plate should at least partially disposed in the recess of the midsole to better keep the plate stable in place.
Regarding claim 19, the modified shoe Turner-Saatchi discloses the heel grip comprises a rounded edge transition from the vertical to the horizontal of the cup shape, and wherein a bottom surface of the heel grip comprises a treaded portion and a smooth portion (Turner, fig 2 annotated above).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (4,910,887) and Saatchi (2021/0259363). as applied to claim 15 above, and further in view of Byrd et al. (7,213,354).
Regarding claim 16, the modified shoe Turner-Saatchi teaches all limitations of claim 16 except the midsole comprises a foam material.
Bryd teaches a polyurethane foam midsole (col 3, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use foam, Bryd, for Turner midsole, in order to provide better cushioning (Bryd, col 3, line 57).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (4,910,887) and Saatchi (2021/0259363). as applied to claim 15 above, and further in view of Houng et al. (2021/0059354).
Regarding claim 20, the modified shoe Turner-Saatchi teaches all limitations of claim 20 except the toe grip is configured to cover only a medial portion of the vamp of the upper.
Houng teaches a toe grip (fig 1, member 162) configured to cover only a medial portion of the vamp of the upper.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a toe grip configured to cover only a medial portion of the vamp of the upper, as taught by Houng, into Tuner upper, in order to enhance traction (Houng, para 0030).
Response to Arguments
Applicant’s arguments, dated 11-30-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 11-30-2022, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because  applicant argues that the prior art does not teach the amended limitations "the rigid plate" and Tuner foot bed 22 cannot consider as rigid. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, applicant does not define what the rigid degree of the plate could be (i.e. different rigid with Tuner plate), and there is not any material in the original specification to show the different between applicant plate and Tuner plate. In addition, Tuner plate is made of plastic which must have some degree of rigid.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732